Case 2:17-cv-10310-VAR-SDD ECF No. 158 filed 11/26/19        PageID.3011    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  ARAB AMERICAN CIVIL
  RIGHTS LEAGUE, et al.,

              Plaintiffs,                   Civil No. 17-10310
                                            Hon. VICTORIA A. ROBERTS
                                            Mag. Judge Stephanie D. Davis
  v.
                                            STIPULTED ORDER HOLDING
  DONALD TRUMP, et al.,                     CURRENT DEADLINES IN
                                            ABEYANCE
              Defendants.


       1. In this Court’s Order [ECF 157], the Court certified its July 10, 2019 Order

          for interlocutory appeal but declined to stay discovery pending appeal;

       2. Defendants have sought a stay of all district court proceedings from the

          Court of Appeals;

       3. The Sixth Circuit Court of Appeals has not ruled on that request;

       4. The Court directed the parties to develop a comprehensive discovery plan

          which will require a commensurate investment of time; that investment of

          time would be unnecessary if Sixth Circuit stays discovery;

       5. The parties have met and conferred about upcoming deadlines; and

       6. The parties stipulate that the current discovery deadlines are held in

          abeyance pending a ruling by the Sixth Circuit on Defendants’ motion to
Case 2:17-cv-10310-VAR-SDD ECF No. 158 filed 11/26/19      PageID.3012   Page 2 of 2




          stay district court proceedings. The Court will reset deadlines after the

          Sixth Circuit rules.

 IT IS ORDERED:

       1. The current discovery deadlines are held in abeyance;

       2. The December 12, 2019 Scheduling Conference is cancelled; and

       3. The parties must notify the Court within 3 days of the Court of

          Appeals ruling.



 Date: 11/26/19                       s/ Victoria A. Roberts
                                      Victoria A. Roberts
                                      United States District Judge


 APPROVED BY:


 Date: November 22, 2019

 /s/ Miriam J. Aukerman                      /s/ Joshua S. Press
 Miriam J. Aukerman (P63165)                 Joshua S. Press
 American Civil Liberties Union              Trial Attorney
 Fund of Michigan                            U.S. Department of Justice
 1514 Wealthy Street, Suite 201              Office of Immigration Litigation
 Grand Rapids, MI 49506                      District Court Section
 (616) 301-0930                              P.O. Box 868, Ben Franklin Station
 maukerman@aclumich.org                      Washington, D.C. 20044
                                             (202) 305-0106
 Counsel for Plaintiffs
                                             Counsel for Defendants



                                         2
